Title: To James Madison from William Pinkney, 2 April 1808
From: Pinkney, William
To: Madison, James


private
Duplicate
London. April 2d. 1808.

I have the Honor to enclose a Triplicate of my Letter of the 23d. of Feby. & a Duplicate of my Letter of the 15th. of March.  I wrote you on the 11th. of last Month a hasty Letter by Mr. Bowdoin, of which it is not necessary to trouble you with a Duplicate.  The original & Duplicate of the Letter of the 23d. of Feby. were accompanied by a private Letter of some Length, of the 22d. & 25th. of that Month, of which I am not at present able to furnish a Triplicate.
I have nothing of the least Importance to add to my private Letter of the 17th. & 22d. of March; which I have not yet found a Oppy. of forwarding to you.  The Newspapers, herewith sent, will give you the current news.
The Bill for carrying into Execution the Orders in Council has passed the Lords & received the Assent of the King, and is of Course a Law.  The Evidence, offered by the Petitioners against the Orders in Council, before the Commons (herewith sent) is said to have produced some Effect upon Opinion; but is not likely to affect the Measure.  The same Petrs. are now offering Evidence before the Lords.
The advices brought by the Packet, whatever they might be, were not, apparently, disagreeable to this Government.  I dined with Mr. Canning a few Days ago, and found no Symptoms of Dissatisfaction or Alarm; and none have been otherwise observable.
We have heard of the Osage, as having been spoken on the 29th. going into L’Orient.  I have the Honor to be with perfect Esteem & Consideration Dear Sir, Your most Obedt. humble Servant

Wm Pinkney


P. S.  Genl. A. has lately sent me a Message, the Nature of which his Dispatches will probably enable you to conjecture.  I have no Reason to believe that 54 631 1440 700 ♦ 674 1426 452
236 1576 1394 970 ♦ as that Message assumed.
I do not know whether you will think it of sufficient Importance to be mentioned to You that Mr. Swartwout (the same Person, as I am told, who was implicated in Burr’s Treason) has been some time in London.  A Gentleman, whom Burr seems to have attempted (ineffectually, as I believe) to engage in his Plans, informs me that one of Burr’s Associates proposed to him just before he left America (I think in October last) to be the confidential Bearer of Letters from Burr to some Persons in this Country.  This was rejected in such a Manner as appears to have prevented the naming of the Persons, & even an Intimation of their Stations & Characters.  I have not learnt whether Mr. Swartwout has performed this office, thus rejected by the Young Man in Question; but I have thought, from his first Appearance here, that it was proper that he shd. be observed.  This has been attended to by Genl Lyman principally; but nothing has yet been obtained.
You have not sent me, according to Your promise, a Copy of Burr’s Trial, which has doubtless been published in America; and I have met with only unconnected Newspaper Accounts of Parts of the proceedings relative to him & his Companions in Guilt.

